Conviction is for the sale of intoxicating liquor in dry area; punishment, a fine of $150.00 and thirty days' confinement in the county jail.
The record fails to show that notice of appeal was given and entered upon the minutes of the trial court. In the absence of such a showing, this Court is without jurisdiction to hear and determine matters sought to be presented for review. See Long v. State, 3 Tex.Crim. Rep.; Lenox v. State,55 Tex. Crim. 259; Roberts v. State, 99 Tex.Crim. Rep.; Article 827, C. C. P.
The attempted appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.